Citation Nr: 0517910	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic bilateral 
vision disorder to include bilateral cortical blindness due 
to a bioccipital infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1954 to November 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) which, in pertinent part, denied service 
connection for a chronic bilateral vision disorder to include 
bilateral cortical blindness due to a bioccipital infarction.  
In January 2004, the Board remanded the veteran's claim to 
the RO for additional action.  

For the reasons and bases discussed below, service connection 
for a chronic bilateral vision disorder to include bilateral 
cortical blindness due to a bioccipital infarction is DENIED.  


FINDING OF FACT

A chronic bilateral vision disorder was not shown during 
active service or for many years thereafter.  The veteran's 
chronic bilateral cortical blindness has not been shown to 
have originated during active service.  


CONCLUSION OF LAW

A chronic bilateral vision disorder to include bilateral 
cortical blindness due to a bioccipital infarction was not 
incurred in or aggravated during active service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).  

A July 1961 Army treatment states that the veteran was 
allegedly hit on the left side of his head with a baseball 
bat and rendered semiconscious.  He was diagnosed with a 
cerebral concussion.  At his August 1974 physical examination 
for service separation, the veteran neither reported a 
history of, complained of, nor exhibited any eye or other 
vision abnormalities.  The military examiner reported that 
the veteran's uncorrected bilateral visual acuity was 20/20.  

Clinical documentation from Rafael A. Taboas, M.D., dated in 
July 1993 and December 1994 states that the veteran 
complained of an impaired ability to read.  On examination, 
the veteran exhibited a homonymous hemianopsia.  The doctor 
opined that the most probable etiology for the veteran's 
disability was an occipital lesion.  

A January 1996 treatment record from Walter Reed Army Medical 
Center notes that the veteran suffered from "unrelenting 
progressive loss of vision since 1987" and was legally 
blind.  The physician commented that:  

We concluded that [the veteran] has 
profound vision loss bilaterally which 
has progressed to his present state of 
legal blindness.  This malady in 
combination with his cortical deficits as 
well as MRI, EEG, and SPECT scan studies 
lead us to the conclusion that he has 
suffered from a central nervous system 
cortical degenerative process.  He is 
presently undergoing further studies to 
determine the etiology.  

A January 1996 hospital summary from Walter Reed Army Medical 
Center indicates that the veteran was admitted for evaluation 
of his progressive occipital lobe atrophy and blindness.  The 
veteran reported that his mental and visual impairment began 
in approximately 1992.  The veteran was diagnosed with 
"Alzheimer's disease, visual variant" and secondary 
cortical blindness.  

In his April 1997 and August 1997 claims for service 
connection, the veteran advanced that: he was struck by a 
baseball bat on the back of his head while playing baseball 
at Fort Hood, Texas, during active service on July 19, 1961; 
the head trauma affected his vision; and his vision loss 
gradually progressed until it rendered him legally blind.  

At an August 1997 VA examination for compensation purposes, 
the veteran was reported to have suffered a cerebrovascular 
accident and to have lost his eyesight as a result.  The 
veteran was diagnosed with "cortical blindness secondary to 
a bioccipital infarction according to Walter Reed 
information."  



A September 1997 VA physical evaluation states that:
Bilateral blindness is due to brain 
damage (occipital cerebral cortex) due to 
bilateral cerebral infarcts occurring 
during the latter part of 1980's.  No 
relationship to head injury (concussion) 
in 1961 during military service.  

In his June 1998 Appeal to the Board (VA Form 9), the veteran 
advanced that his blindness was "directly related to my 
brain accident in service because I had no other claims or 
complaints of my brain outside" of the inservice accident.  

A December 2001 VA physical evaluation concludes that:

The preponderance of the medical evidence 
considered clearly establishes that 
current visual impairment is 
etiologically unrelated to the remote 
head injury or cerebral concussion 
sustained on 7-19-61.  This is 
collaborated by absence of subsequent 
treatment since 1961 and absence of 
chronic residuals manifested during 
multiple annual examinations through 
retirement in 1974.  First manifestations 
as to onset of visual impairment were 
reported in 1987, which is 17 years after 
separation from service.  As to this 
date, the possibility of a traumatic 
event associated with his current visual 
impairment has not even been raised by 
specialists in the field of neurology and 
ophthalmology who have evaluated the 
veteran.  



At a March 2002 VA examination for compensation purposes, the 
veteran was diagnosed with Alzheimer's disease.  The VA 
examiner commented that:  

I believe that the patient's clinical 
picture could be an atypical form of 
Alzheimer dementia versus an atypical 
form of basal degeneration affecting 
posteriorly more than frontoparietal 
regions.  Patient's clinical status is 
definitely related to a progressive 
degenerative CNS disorder, than again is 
highly unlikely to be related to his 
brief period of concussion in 1961.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  During 
active service, the veteran sustained a 1961 cerebral 
concussion secondary to a sports-related head trauma.  The 
veteran initially exhibited bilateral cortical blindness in 
1992, some 17 years after service separation.  The veteran's 
visual impairment has been consistently attributed to a 
progressive central nervous system disorder variously 
diagnosed as a homonymous hemianopsia secondary to an 
occipital lesion; cortical blindness secondary to a 
bioccipital infarction; "brain damage (occipital cerebral 
cortex) due to bilateral cerebral infarcts;" cerebrovascular 
accident residuals; "Alzheimer's disease, visual variant and 
secondary cortical blindness;" and "Alzheimer dementia 
versus an atypical form of basal degeneration affecting 
posteriorly more than frontoparietal regions."  No medical 
professional has determined that an etiological relationship 
exists between the veteran's inservice cerebral concussion 
and the onset of his chronic bilateral cortical blindness.  
Several physicians have specifically concluded that such a 
relationship does not exist.  This evidence weighs heavily 
against a grant for service connection.  

The veteran's claim is supported solely by his own written 
statements.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of any competent medical evidence establishing 
that a chronic bilateral vision disorder originated during 
active service and/or an organic disease of the central 
nervous system became manifest within one year of service 
separation, the Board concludes that service connection is 
not warranted for a chronic bilateral vision disorder to 
include bilateral cortical blindness due to a bioccipital 
infarction.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In July 
2001 and May 2004, the veteran was provided with VCAA notices 
which informed him of the evidence needed to support his 
claim; what evidence had been received; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Therefore, the Board finds that 
the VA has satisfied its duty to notify and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  Therefore, 
the Board finds that appellate review of the veteran' s claim 
would not constitute prejudicial error.  


ORDER 

Service connection for a chronic bilateral vision disorder to 
include bilateral cortical blindness due to a bioccipital 
infarction is DENIED.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


